UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 February 4, 2013 Date of Report (Date of earliest event reported) OHIO VALLEY BANC CORP. (Exact name of registrant as specified in its charter) Ohio (State or other jurisdiction of incorporation) 0-20914 31-1359191 (Commission File Number) (IRS Employer Identification No.) 420 Third Avenue, Gallipolis, Ohio (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(740) 446-2631 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01.Other Events On January 29, 2013, the Board of Directors of Ohio Valley Banc Corp. declared a special quarterly cash dividend of $0.10 per share on its common shares, payable on March 1, 2013 to shareholders of record on February 15, 2013.The Board determined to declare and pay the special dividend based on Ohio Valley Banc Corp.’s stable capital position and financial performance for the year ended December 31, 2012. Section 9 – Financial Statements and Exhibits Item 9.01.Financial Statements and Exhibits (a)Not applicable (b)Not applicable (c)Not applicable (d)Exhibits – The following exhibit is being filed with this Current Report on Form 8-K: Exhibit Number Description Press release to be issued by Ohio Valley Banc Corp. on February 4,2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. OHIO VALLEY BANC CORP. Date: February 4, 2013 By: /s/ Thomas E. Wiseman Thomas E. Wiseman President and CEO EXHIBIT INDEX Exhibit Number Description Press release to be issued by Ohio Valley Banc Corp. on February 4,2013.
